DETAILED ACTION
Claims 1, 4-6, 9, 24, 28-32, 35, 39-40 & 42-50 
are pending as amended on 03/18/22.

Response to Amendment
This final action is a response to the amendment filed on March 18, 2022.  Claims 26 & 33-34 have been cancelled.  Claims 1, 24, 35 & 44 have been amended as a result of the previous action; the rejections have been modified accordingly.  Claims 45-50 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 24, 28-32, 35, 39-40 & 42-50 are rejected under 35 U.S.C. 103 as being unpatentable over Grah et al., US 2006/0275564 in view of Elsperger, US 2008/0148691 and further in view of Rommel et al., DE 10 2013 007 411.
With regard to claims 1 (and 24) (and 35), Grah teaches a method/apparatus/system for activating a multi-layer shrink film such as a product sleeve [0149-0151] comprising a shrink layer and a UV-active photothermic layer, wherein said film is exposed to UV radiation, such as a controlled exposure consisting of UVA1 radiation (i.e. at least 95% @ ~365 nm) [0129-130] from a support with dual lamp emitters [0141] to shrink the film onto the product (throughout, e.g. abstract, [0077 & FIGS. 1-2]).  The precisely controlled radiation exposure of the prior art would likely have been implicitly delivered by a controller configured for this purpose (further, a means for simple automation of such a controlled step would have been prima facie obvious; see MPEP 2144.04(III)).
While Grah does not expressly disclose whether its own product is delivered to the UV source on a conveyor which enters a UV ‘irradiation volume,’ Grah discusses the long-known conventional practice of conveying shrink films through the irradiation volumes of heat-shrinking tunnels [0002], or generally placing its work into UV ‘chambers’ (e.g. [0159, 0178]).  It would have been prima facie obvious to incorporate a common conveyor/tunnel, in order to continuously transport the work in a controlled manner.  Further, Elsperger teaches a plurality of shrink volumes which are moveable, on a carousel or the like, along with the conveyed workpieces (throughout, e.g. abstract, [FIGS. 2-3]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Elsperger with those of Grah, in order to UV-irradiate the work by a known alternative design with predictable success and reduce energy consumption/increase throughput via targeted, moving irradiation volumes.
While the volumes of Grah & Elsperger are not said to be shaped with curved emitter support surfaces, Elsperger teaches shrink volumes which are complementary in shape to the product/shrink films, and modifying the shrink chamber shape as claimed (i.e. to accommodate curved products) would have been obvious as this falls well within the realm of ordinary skill and would produce no unexpected result; see MPEP 2144.04(IV)B.  Further, straight-walled & curved irradiation volumes were each known in this art, as taught by Rommel, which mounts a plurality of UV emitters or the like on straight or curved supports as desired in various embodiments, wherein the curved, ring support may constitute two pieces which close to envelop the product (i.e. a vertical, cylindrical bottle) and focus radiation toward it at the center (throughout, e.g. [0039, 0041 & FIGS. 2-4]), wherein it would have been obvious for one of ordinary skill to utilize the cylindrical shrink volumes of Rommel with the teachings of Grah & Elsperger, in order to better complement cylindrical work with UV emitters disposed around each side of round work as it travels a conveyor.  Rommel’s UV array supports broadly comprise “strips” of plural emitters, whereby arrangement of these emitters in any sort of matrix with a given horizontal/vertical/etc layout would have been arrived at via routine experimentation by one of ordinary skill in the art according to the shape of the product (e.g. vertical, cylindrical bottle).
With regard to claim 4 (and 29), the emission of light which is generally “transverse” or “across” the label surface would have been understood, in order to achieve effective radiation absorption.
With regard to claim 5 (and 39), Rommel teaches cylindrical/‘half cup’ emitter supports [FIG. 3] as well as patterned emitter arrays [FIG. 4] as noted above.
With regard to claim 6, the emission of light while the conveyor is moving/stationary would each have been obvious to try, as the only two possibilities.
With regard to claim 9 (and 30), the emission of light which is generally focused on a “focus area” would have been understood, in order to achieve effective radiation absorption.
With regard to claim 28 (and 44), Rommel’s UV array supports comprise “strips” with emitters as noted previously, whereby arrangement of these emitters in any sort of matrix with a given preferable strip-width-to-strip-gap-width ratio according to various processing conditions would have been arrived at via routine experimentation by one of ordinary skill in the art.
With regard to claims 31-32, as noted previously, Elsperger teaches shrink chambers moveable, on a carousel or the like, toward/away/along with the conveyed workpieces (throughout, e.g. abstract, [FIGS. 2-3]).
With regard to claim 40, sleeving was also taught by Grah as noted above [0149-0151], wherein a sleeving device would have been understood here by one of ordinary skill, and failing this, broad automation of such a step would have been obvious; see MPEP 2144.04(III).
With regard to claims 42-43, rotation of an object, in order to expose the entire work to irradiation sources, is also taught [0178], wherein a rotating device would have been understood here by one of ordinary skill, and failing this, broad automation of such a step would have been obvious; see MPEP 2144.04(III).
With regard to claims 45-50, while these added limitations appear to further limit the optional embodiment of Figures 6 & 9 (i.e., angled light surfaces extending in a parallel plane to product conveyor), as noted above, the prior art is already considered to meet the alternately claimed optional embodiment of Figure 10 (i.e., curved supports, with light surfaces equidistant from products) in the parent claims, and thus meets these claims as well, which are only considered to further limit a non-relied upon & optional species.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed March 18, 2022 with respect to the prior art rejections of the claims have been fully considered and are largely directed toward the outstanding art rejections but are not persuasive.  
With regard to the 112 rejections, Applicant’s assertion that the distinct embodiments are disclosed as being generally combinable is persuasive, and claim 44 has been amended, so the accompanying rejections are hereby withdrawn.
All pending claims appear to reference the embodiment of Figure 10 in part.  As discussed in a previous interview, this embodiment does not appear to be non-obvious in view of the prior art, whereas Figures 6/9 do appear to be distinct from the applied art.  The previously proposed combination yields the claimed combination of UV shrinking labels onto curved products, as well as methods of using similarly shaped shrink volumes comprising shrink initiators on either side of a conveyed product.  See also for example US 2011/0126960, which also uses cylindrical shrink volumes to apply cylindrical labels to cylindrical conveyed products (and wherein said volumes may be split in half to permit a conveyed product therebetween, e.g. Fig. 4).  The practice of forming a complimentary shaped, curved shrink volume for a conveyed product with a shrink label thereon was well known in the art, and would have been obvious to combine with various known alternative shrink methods such as UV shrinking.
With regard to Applicant’s assertion that a combination of the moveable shrink chamber conveyor taught by Elsperger with the UV shrink film methods of the primary reference would change the principle operation of Elsperger, this is not substantiated by explanation, nor is this the standard of MPEP 2143; the principle of operation of the primary, targeted UV-shrinking reference would not be changed, and as noted, it would benefit from a known system design for shrinking such films as they move along a conveyor.  Likewise, these teachings would benefit from another teaching which would design such moving shrink volumes to closely surround to the cylindrical shape of vertical bottles, which have long been a common target for shrink film application.  While Grah teaches UV-shrinking a film which is useful for shrink-covering a product, it is primarily concerned with the composition of the film and complimentary application of radiation to cause this composition to shrink by a desired amount, and does not concern itself with detailing practical examples.  While it does not discuss product conveyors & irradiation ‘volumes’, these were nevertheless commonplace at the time of invention, as shown for example by Elsperger.  Combining the teachings of Elsperger in order to yield a common product conveyor & defined shrink volume for a product, which initiates shrinking according to the selective UV irradiation of Grah, would require only ordinary skill and predictably result in carefully controlled shrinking of a sleeve around a moving product using only known designs.  It would have been well within the realm of ordinary skill in this art for one to utilize known conveyors & types of shrink volumes in combination with the alternative shrinking initiating species of UV lamps.  Further, the prior art teaches shrink volumes which are complementary in shape to the product/shrink films (and which also use UV light), and modifying the shrink chamber shape as claimed (i.e. to accommodate curved products) would also have been obvious as this falls well within the realm of ordinary skill and would produce no unexpected result; see MPEP 2144.04(IV)B.  Thus, the instant claims as written are not considered to be patentably distinguishable over the teachings & suggestions of the prior art.  Examiner recommends deleting any alternate limitations directed to light emitters “arranged on a curved surface” (i.e. the embodiment of Figure 10) in order to overcome the currently applied art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745